Citation Nr: 0714941	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-24 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The veteran had active military service from June 1965 to 
December 1968, including service in the Republic of Vietnam 
from February 1967 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In May 2007, a Deputy Vice Chairman of the Board granted the 
veteran's motion to advance his case on the Board's docket, 
pursuant to 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2006).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
20 Vet. App. (2006).

The veteran's service records (AF Form 7) reflect that he 
served in the Republic of Vietnam from February 1967 to 
February 1968 during the counterinsurgency experience.  His 
awards and citations do not indicate involvement in combat.  
The veteran's service records show that, from February 1967 
to February 1968, he was a Requisition Clerk assigned to the 
3rd Sup. Sq., Bien Hoa Air Base.

Consistent with the Board's duty to assist the veteran, in an 
August 2004 letter, the RO informed him of its duty to assist 
him in substantiating his claim under the VCAA, and the 
effect of this duty upon his claim.  The RO also advised the 
veteran that he needed to provide the "specific details" of 
his alleged stressful events in service and requested that he 
complete "the enclosed questionnaire".  However, the PTSD 
questionnaire is not listed among the enclosures sent to the 
veteran at that time and, in a December 2004 written 
statement, the veteran said he never received the PTSD 
questionnaire, although he referenced the August 2004 RO 
letter that he apparently received.  He said he was subjected 
to mortar and rocket attacks and had perimeter base security 
duty at Bien Hoa, under actual combat conditions with the 
enemy.  However, the veteran did not provide the specifics of 
these alleged events, e.g. who, what, where, when 
(dates/months of the alleged attacks).  

As such, and in the interest of due process, the Board is of 
the opinion that the veteran must be sent another PTSD 
questionnaire and given another opportunity to provide the 
specifics of his alleged stressful events in service.  If, 
and only if, the veteran provides sufficient detail of his 
alleged stressor(s), the RO must make all appropriate efforts 
to verify the stressful event(s), including through the U.S. 
Army and Joint Services Records Research Center (JSRRC).

The Board would remind the veteran of the importance of 
supplying as much detail as he can regarding his alleged 
stressor(s).  "[T]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)

The next question presented is whether such a stressor is 
clinically considered to be of sufficient severity to warrant 
a valid diagnosis of PTSD.  There appears to be some 
confusion regarding the veteran's diagnosed psychiatric 
disorder.  In December 2001, a VA outpatient record includes 
an Axis I diagnosis of major depression in remission.  At 
that time, the veteran gave a history of seeking treatment 
for depression eight or nine years earlier and said he had 
always been depressed.  Subsequently dated records indicate 
the veteran received individual counseling.  An October 2004 
VA examination report, prepared by a neurologist, includes an 
impression of chronic and severe depression and "symptoms of 
PTSD".

Here, the record does not include a VA psychiatric 
examination, nor does it indicate that a PTSD diagnosis has 
been made or considered pursuant to DSM-IV on the basis of a 
verified history of the veteran's in-service stressors.  See 
e.g., West v. Brown, 7 Vet. App. 70, 77-78 (1994).  Thus, if 
a stressor is verified, the veteran should be afforded a VA 
examination to determine the etiology of any psychiatric 
disorder found to be present.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be requested to 
provide the names and addresses of all 
VA and non-VA medical providers who 
have treated him for a psychiatric 
disorder prior to 2001, e.g., in the 
1990s, and since October 2004.  The 
RO/AMC should then request all 
pertinent medical records from these 
medical providers, including all VA 
medical records dated from October 2004 
to the present.

2.	The RO/AMC should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
August 2004.  After securing the 
necessary release, the RO should obtain 
these records.  Additionally, relevant 
VA treatment records dating since 
August 2004 should be obtained.

3.	Then, if the veteran provides the 
requested specifics of his alleged 
stressor(s), the RO/AMC should attempt 
to corroborate the veteran's alleged 
stressful event(s) in service to 
include a request to the JSRRC.    

4.	Thereafter, the RO/AMC should 
readjudicate the appellant's claim for 
entitlement to service connection for 
PTSD.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




